COURT OF APPEALS OF VIRGINIA


              Present: Judges McCullough, Decker and Senior Judge Annunziata
UNPUBLISHED



              JULIANNE PRICE
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0190-15-3                                         PER CURIAM
                                                                                  JUNE 2, 2015
              RAHE, INC. AND
               MERCHANTS OF VIRGINIA GROUP
               SELF-INSURANCE


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Steven P. Hammond; Bradford M. Young; HammondTownsend,
                               PLC, on briefs), for appellant.

                               (Michael P. Del Bueno; Megan A. Kerwin; Whitt & Del Bueno, PC,
                               on brief), for appellees.


                     Julianne Price appeals a decision of the Workers’ Compensation Commission finding that

              she failed to prove she suffered a concussion as a compensable injury resulting from her

              workplace accident on April 16, 2014. We have reviewed the record and the commission’s

              opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

              by the commission in its final opinion. See Price v. Rahe, Inc., JCN VA 02000017134 (Jan. 12,

              2015). We dispense with oral argument and summarily affirm because the facts and legal

              contentions are adequately presented in the materials before the Court and argument would not

              aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.